--DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrase that can be implied, such as “The invention relates …” (line 1 of the abstract), should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, “the webs” lacks antecedent basis, and lines 3-6, the expression “a second section which is connected to the end of the first section … and runs back to the second section” does not make sense. 
Claim 10 is indefinite because it depends from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 6, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlesener (US 4,090,665) in view of Neefe (US 5,055,350).
Schlesener discloses sleeper 10 (Figs. 1-3) having features similar to those recited in the instant claims, including two end sections connected by a middle section and having upper surfaces 27 for supporting rail 12, and an upper continuous reinforcing loop 21 embedded and arranged in the upper quarter of the sleeper, wherein loop 21 includes two narrow sections 29 readable as being anchored in edge regions of the end sections (see Figs. 2 and 3 of Schlesener). 
Regarding the instant claimed sleeper being made of a plastic material, consider the sleeper of Neefe, which is made of a plastic material mixed with sand, wherein the sleeper includes a plastic content of 25%-75%. In view of Neefe, it would have been obvious to one of ordinary skill in the art to alternatively construct the sleeper of Schlesener out of another known material, such as recycled plastic mixed with sand, and in an amount, similar to that taught by Neefe to achieve expected advantages thereof, such as environmental friendly, lighter weight, improved shock/vibration absorbent, and high durability. The structure of Schlesener, as modified, is considered to include the combination of features of instant claim 1.
Regarding instant claims 2-3, the upper reinforcement loop 21 of the structure of Schlesener is configured and arranged as claimed.

Regarding instant claim 11, upper reinforcing loop 21 of the sleeper of Schlesener is formed of a steel material, which is solid material.
Regarding instant claim 12, consider upper reinforcing loop 21 of the sleeper of Schlesener as shown in Fig. 3 of Schlesener, which is formed by welding steel members together to form an integral structure (1:65-68).
Regarding instant claim 15, the sleeper of Schlesener, as modified, is considered to include a plastic content within the instant claimed range of 10-60%. As to the sand grain size in the range of .1-.5 mm, it would have been obvious to one of ordinary skill in the art to select a desired sand grain size for use in the plastic/sand mixture of the sleeper of Schlesener for achieving the expected characteristics thereof, such as a desired flowability of the material during a forming process and an expected final structural strength of the sleeper, wherein such concept of selecting a sand grain size is merely an obvious matter of design choice through routine engineering without requiring an act of invention. Further consider In re Aller, 220 F.2d 454, 456 (CCPA 1955), wherein it states “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation..
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Russian reference (RU 137 296).
The RU reference discloses a reinforcement that can be in the form of fiber rods (see abstract). In view of the RU reference, it would have been obvious to one of ordinary skill in the art to selectively make the reinforcement in the structure of Schlesener, as modified, from carbon fiber rods, as taught in the RU reference, for achieving expected advantages thereof, such as high strength, lightweight and corrosion resistance.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Russian reference (RU 1,541,333).
The RU reference discloses sleepers with upper and underside alignment aids that facilitate stacking. In view of the RU reference, it would have been obvious to one of ordinary skill in the art to configure the sleeper of Schlesener with upper and underside alignment aids, similar to those taught in the RU reference, to facilitate stacking a plurality of sleepers of Schlesener. 
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of British reference (GB 358,085).
The GB reference discloses a sleeper including a middle section connected to two end sections (see Figs. 1-2), wherein the middle section is formed by webs with spaces b, b’, and C1, C2 therebetween, and includes reinforcement embedded in the 
Regarding instant claim 5, consider Fig. 1 of the GB reference, wherein the webs have a greater height in the areas of spaced b, b’, and lesser height in the areas of spaces C1, C2 . The structure of Schlesener, as modified, is considered to include the combination of features of instant claim 5.
Regarding instant claim 7, consider Fig. 2 of the GB reference, wherein the middle section comprises two outer webs spaced in the width direction. The structure of Schlesener, as modified, is considered to include similar features.
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International reference (WO 2014/104873), German reference (DE 195 08 108), and Dow (US 1,585,021) show different forms of sleepers. Keightley (US 7,731,099) and Briggs (US 5,836,512) disclose stacking sleepers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617                                                                                                                                                                                             ---